Citation Nr: 0701439	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The RO initially denied the claim of entitlement to service 
connection for PTSD by rating decision dated in June 2001.  
The veteran was notified of the decision by correspondence 
dated in July 2001.  He did not timely appeal the decision 
and the decision became final.  

In July 2004, the RO determined that the veteran did not 
submit new and material evidence to reopen the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and that he did not submit new and material 
evidence to reopen the claim of entitlement to service 
connection for bipolar/dysthymic disorder with major 
depression.  The veteran's timely filed Notice of 
Disagreement shows that he only disagreed with the denial 
that pertains to PTSD.  Accordingly, a claim pertaining to 
bipolar/dysthymic disorder with major depression is not 
currently on appeal before the Board.  

A review of the veteran's Substantive Appeal shows that the 
veteran requested an opportunity to present personal 
testimony during a Travel Board hearing before a Board 
member.  In March 2006, the veteran was informed of the date 
on which the hearing was scheduled.  The record demonstrates 
that the veteran failed to report for the scheduled hearing.  
Accordingly, there is no additional development required with 
respect to the veteran's hearing request.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) in June 
2001, he was notified of the decision in July 2001, and he 
did not appeal the decision; therefore, the RO's June 2001 
decision is final.  

2.   The evidence submitted subsequent to the RO's June 2001 
final decision is new to the extent that a substantial amount 
of the evidence was not associated with the claims file at 
the time the RO rendered the June 2001 decision; however, the 
evidence is not material to the claim of entitlement to 
service connection for PTSD, as the evidence does not relate 
to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The RO's June 2001 decision denying the claim of 
entitlement to service connection for posttraumatic stress 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2006).  

2.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for posttraumatic stress disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished as it pertained to the veteran's claim of 
service connection by way of the April 2004 notice letter.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  In a statement 
attached to the March 2006 Supplemental Statement of the Case 
(SSOC), the veteran was, in essence, provided with notice of 
the type of evidence that is necessary to establish a 
disability rating and effective date in the event that the 
claim is reopened and entitlement to service connection for 
PTSD is granted.  

Accordingly, the Board finds that the requirement set forth 
in Dingess have been met.  The Board also notes that there is 
no prejudice to providing this notice after the initial 
adjudication of the claim of service connection.  In this 
regard, as the Board determines below that new and material 
evidence has not been submitted to reopen the finally decided 
service connection claim below, any questions regarding the 
assignment of a disability rating or an effective date is 
rendered moot.  

In April 2004, the veteran was provided with correspondence 
(notice letter) which informed him of the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
concludes that the discussions contained in the April 2004 
notice letter complied with VA's duty to notify.  For 
example, the veteran was specifically notified of the 
evidence that is necessary to substantiate the claim; he was 
informed of the responsibilities imposed upon himself and VA 
during the claims process; he was informed of the evidence 
that VA received, and had not received, in connection with 
the claim; and he was informed of where to send the 
information and how to contact VA if he had questions or 
needed assistance.  The veteran was also notified of the 
efforts that VA would make to assist him in obtaining 
evidence necessary to substantiate the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told, in 
essence, to submit all evidence he had in his possession that 
was relevant to the claim.  

The Board also observes that the veteran was specifically 
informed of the evidence necessary to reopen the finally 
decided claim of entitlement to service connection for PTSD.  
For example, he was informed of what type of information is 
considered "new" and "material."  He was informed that 
material evidence is evidence which speaks to the issue of 
service connection.  In essence, he was informed of the basis 
of the previous denial.  Accordingly, VA has satisfied the 
duty to notify the appellant as it pertains to claims 
involving new and material evidence.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The record reflects that the veteran's service 
medical records, VA and non-VA medical treatment records, VA 
examination reports, and statements made by the veteran have 
been obtained and associated with the claims file.  In 
particular, the Board notes that the veteran identified 
records which were reportedly located at Bedford County 
Probation Office.  These records were requested by the RO and 
a negative response was received in June 2005 which indicated 
that there were no records for the veteran located at the 
office.  The veteran has not identified any other obtainable 
medical records or evidence pertinent to the claim.  The 
Board is similarly unaware of any outstanding obtainable 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist the veteran.  

II.  Analysis

The RO's June 2001 rating decision denying the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) is final.  The record shows that the veteran 
was notified of the RO's decision in July 2001 and that he 
did not appeal the decision.  Thus, the RO's June 2000 
decision is final and VA must receive new and material 
evidence before the claim is reopened.  

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  A final decision 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

Note that regulations implementing the Veteran's Claims 
Assistance Act of 2000 (VCAA) contain an amended definition 
of new and material evidence and rules prescribing certain VA 
duties in the context of an attempt to reopen a finally 
decided claim, which specifically apply to claims filed on or 
after August 29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2004).  As the veteran's claim to reopen 
was received subsequent to the effective date of the new 
regulations, the Board finds that such new regulations and 
provisions are applicable here.  Therefore, the claim to 
reopen will be considered under the new regulations, as 
outlined below.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2006).  

At the time of the RO's June 2001 rating decision, the 
following pertinent evidence was associated with the 
veteran's claims file; the service medical records; a VA 
medical certificate, dated in January 2000; the October 2000 
VA examination report; the medical records from Methodist 
Healthcare; the medical records from Memphis Mental Health 
Institute; and the medical records from Charter Lakeside 
Hospital.  

The service medical records do not reveal that the veteran 
suffered from PTSD during his period of service and there is 
no evidence in these records which show that he was treated 
for symptoms associated with PTSD.  The June 1971 service 
enlistment examination report reveals a normal psychiatric 
evaluation.  A service narrative summary of a 
hospitalization, dated in April 1971, reveals that the 
veteran was referred from the psychiatric clinic after an 
apparent overdose of aspirin; he was diagnosed as having 
immature personality and nothing more; he was not diagnosed 
as having a psychiatric disorder.  The June 1971 discharge 
examination report also revealed a normal psychiatric 
examination.  

The aforementioned post-service medical records reveal that 
the veteran was diagnosed as having PTSD. These records do 
not include a medical opinion which related the diagnosis of 
PTSD to the veteran's period of service, to include a 
verified in-service stressor.  In January 2001 
correspondence, the veteran was informed of the need to 
submit specific details pertaining to any claimed in-service 
stressful incidents.  He was informed that this information 
was necessary to make a decision on his claim.  A review of 
the claims file shows that he did not submit the requested 
information.  

In the June 2001 rating decision, the RO stated that the 
veteran did not provide VA with evidence of in-service 
stressors.  The RO acknowledged that the evidence submitted 
showed that the veteran was diagnosed as having PTSD.  The RO 
stated, however, that the evidence of record did not 
establish a link between PTSD and the veteran's period of 
service.  In essence, the claim of entitlement to service 
connection for PTSD was denied on the basis that there was no 
evidence demonstrating that the veteran was diagnosed as 
having PTSD which was caused by or due to a verified in-
service stressor.  

The veteran filed the claim to reopen the previously denied 
claim of entitlement to service connection for PTSD in March 
2004.  The RO denied the claim in July 2004.  The evidence 
received subsequent to the RO's June 2001 final decision does 
not include detailed information or evidence which pertains 
to verifiable in-service stressors.  This evidence 
demonstrates that the veteran was diagnosed as having several 
psychiatric disorders.  The VA outpatient medical treatment 
records reveal a diagnosis for several psychiatric disorders, 
to include PTSD.  (See VA outpatient medical treatment 
records, dated from April 2003 to April 2004).  The most 
recent VA medical treatment records do not, however, include 
a diagnosis for PTSD.  (See VA psychiatric outpatient medical 
treatment records, dated in July 2004).  

The veteran's statements received in connection with the 
March 2004 claim shows the veteran's assertions of having 
been abused by his parents.  He asserts that he suppressed 
the anger that he felt after the alleged abuse by his 
parents, but that when he entered service, during boot camp, 
these feelings resurfaced.  His statement does not allege any 
in-service stressor(s) which is capable of being verified.  
(See the veteran's statements in support of the claim, dated 
in May 2004 and April 2005).  In fact, his assertions 
predominantly relate to pre-service events and pre-service 
memories that reportedly resurfaced during service.  

The Board concludes that the requirements necessary to 
establish new and material evidence to reopen the finally 
decided claim of entitlement to service connection for PTSD 
have not been met.  A review of the record shows that the 
veteran did not submit any information which can be construed 
as evidence of an in-service stressor.  It naturally follows 
that the veteran has not submitted medical evidence which 
tends to establish a nexus between a current diagnosis of 
PTSD and a verified in-service stressor.  

While the evidence received subsequent to the RO's final 
decision is new to the extent that the evidence was not of 
record at the time of the final decision, this evidence is 
not material.  Material evidence would be evidence showing 
that the veteran is currently diagnosed as having PTSD which 
is due to a verified in-service stressor.  In the absence of 
such evidence, the Board finds that the evidence received 
subsequent to the RO's final decision is not both new and 
material to the claim of entitlement to service connection 
for PTSD.  

The Board does not doubt the sincerity of the veteran's 
belief that he is diagnosed as having PTSD which is related 
to his period of service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, the appellant has not offered a basis to reopen 
the finally decided claim of entitlement to service 
connection for PTSD; therefore, the Board will not reopen the 
claim for review on the merits.  See 38 U.S.C.A. § 5108 (West 
2002).  Thus, the claim is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for 
posttraumatic stress disorder, the claim remains denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


